Citation Nr: 0328400	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from January 1944 to May 1946 
and from October 1946 to December 1947.  He died in March 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The veteran died in March 1997. 

2.  The cause of death shown on the official certificate of 
death was metastatic cancer to the brain, due to or as a 
consequence of small cell carcinoma of the lung, with 
contributory disabilities of ischemic heart disease and 
diabetes mellitus.  

3.  During his lifetime, the veteran established service 
connection for residuals of gunshot wound, resection, small 
intestine, rated as 40 percent disabling; gunshot wound, 
perforating, muscle group XX, rated as 20 percent disabling; 
gunshot wound, perforating, abdominal wall, rated at 10 
percent; post-traumatic stress disorder, rated at 10 percent; 
and duodenal ulcer, noncompensable.  

4.  Of record are medical opinions which link the veteran's 
small cell carcinoma of the lung to his long-term history of 
smoking tobacco, which began during service.  

5.  The evidence is in approximate equipoise as to the 
question of whether the veteran's smoking in service 
contributed substantially or materially to the cause of his 
death.


CONCLUSION OF LAW

1.  Giving the benefit of the doubt to the claimant, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2002).

2.  The appellant's claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 is 
rendered moot by the grant of service connection for the 
cause of the veteran's death.  38 C.F.R. § 1318 (West 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, as to the 
issues which the Board is resolving today.  In view of the 
Board's disposition in this case, no further discussion of 
the VCAA is warranted. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

During his service as a Marine in World War II, the veteran 
sustained shell fragment wounds in action against enemy 
forces on Iwo Jima.  He was subsequently awarded service-
connected disability benefits for the residuals of those 
wounds, as set out in the Findings of Fact, above.

The veteran died in March 1997.  The immediate cause of 
death, as noted on the death certificate, was metastatic 
cancer to the brain, due to or as a consequence of small cell 
carcinoma of the lung.  Other significant conditions 
contributing to death but not related to the immediate cause 
were ischemic heart disease and diabetes mellitus.  

The appellant submitted her claim for DIC in March 1997.  She 
has contended that her husband's death resulted from smoking 
which began in service and which contributed to his cancer of 
the lung and metastatic cancer of the brain.  

A review of the service medical records does not reflect the 
onset of cigarette smoking or other tobacco use.  

A VA examination report dated in April 1953 indicates that 
the veteran then smoked one-half to one pack of cigarettes 
each day.  

The veteran was accorded a VA general medical examination in 
September 1996.  It was noted that, in 1994, after an episode 
of shortness of breath, he was found to have small cell 
carcinoma of the lung, and was treated with radiation and 
chemotherapy.  His social history indicated that he had 
smoked two packs of cigarettes a day until six years before, 
when he had stopped.  The diagnoses were small cell carcinoma 
of the lung with cerebral metastasis, and coronary artery 
disease with history of myocardial infarction, stable angina, 
sinus rhythm, class 2.

In an August 1997, RK, M.D., stated that he treated the 
veteran from 1981 to 1988, and then as a hospice physician in 
1997.  Dr. K stated that the veteran had begun smoking 
cigarettes when he entered the U.S. Marine Corps in 1945.  He 
further noted that, following active service, the veteran had 
entered civilian life with a stress-related service-connected 
disability.  He had continued to smoke heavily until he had 
an acute myocardial infarction in 1981.  His heart disease 
had become progressively more severe until 1994, when he 
developed carcinoma of the lung, which claimed his life in 
1997.  Dr. K. expressed the opinion that the veteran's death 
was caused by diseases related to heavy cigarette smoking, 
which started while he was serving in the military.  He also 
opined that stress played a major role in the development of 
acute myocardial infarction in 1981.  

In a September 1997 statement, DM, M.D., stated that the 
veteran had died in February 1997 from lung cancer 
complicated by coronary artery disease.  He further stated 
that both of those illnesses were doubtless caused by 
cigarette smoking, a habit the veteran had acquired in the 
military service, abetted at least in part by the stresses of 
combat to which he was subjected to at that time.  

In a September 1997 statement, the appellant stated that the 
veteran had told her that he began smoking when he was 
wounded at Iwo Jima.  He had continued to smoke until 1989.  
She stated that he had smoked about two packs of cigarettes 
per day prior to his cessation in 1989.  

In a November 1997 statement, Dr. M. stated that the 
veteran's terminal illness was small cell carcinoma of the 
left upper pulmonary lobe, with metastases to the brain.  He 
was also treated for coronary artery disease and type II 
diabetes.  The doctor noted that the veteran's widow had 
stated that he started to smoke due to the stress of battle 
during World War II.  

In a February 1998 statement, CP, M.D., F.A.C.C., stated that 
the veteran was a patient of his until his death in 1997.  
The veteran suffered from severe coronary artery disease, and 
ultimately died from complications of inoperable lung cancer.  
He had a long history of smoking, a habit that he had 
acquired while serving in the military.  Dr. P. suspected 
that the stress of combat likely played a role in the 
initiation of his smoking habit.  The veteran suffered a 
myocardial infarction in 1983, and in 1994 he was diagnosed 
with lung cancer.  The doctor stated that he had known 
coronary artery disease, and was likely totally disabled from 
a cardiac standpoint since 1993 until his death in 1997.  

In February 1999, the RO requested that Dr. M. clarify his 
medical statement, particularly with regard to whether he had 
first-hand knowledge that the veteran's smoking had begun in 
military service.  Dr. M. replied that the veteran had been 
under his care from September 1988 to March 1997.  He further 
stated that the veteran reported that he had smoked from 1943 
to May 1989.

Also in February 1999, the RO requested a similar 
clarification from Dr. K.  The physician replied, in March 
1999, that he had based his opinion upon information obtained 
from the veteran during the years in which he attended to 
him, and then at the end of his life when he visited him as 
the Medical Director of Mountain Valley Hospice of 
Gloversville, New York.  Dr. K. stated that he presumed the 
veteran was telling the truth to his physician, and added, as 
a parenthetical, "I started smoking after I went on active 
duty in the U.S.N.R. 1944!"

III.  Pertinent law and regulations

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the past, applicable statutory law and VA regulations have 
been determined to allow for service connection to be 
established for claimed nicotine-related diseases and 
disorders.  See VA General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97; see also Davis v. West, 13 Vet. App. 178, 
183 (1999), vacated on other grounds, Davis v. Principi, 15 
Vet.App. 163 (2001).  The Court has reaffirmed the concept 
that the onset of nicotine dependence is a medical issue.  
Parker v. Principi, 15 Vet.App. 407, 411 (2002).  In 
addition, VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).

However, relatively recent legislation relating to claims 
based upon the effects of tobacco products, contained in 38 
U.S.C.A. § 1103(a) (West 2002), includes the following: 
"Notwithstanding any other provisions of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in line 
of duty in the active military, naval, or air service for 
purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public 
Law No. 105-206, 112 Stat. 865, § 8202 (1998).  This law 
applies to claims filed after June 9, 1998, and does not 
affect claims filed prior to that date.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300 (2003), reflecting the statutory provision 
stating that a disability or death will not be service 
connected on the basis that it resulted from injury or 
disease attributable to a veteran's use of tobacco products 
during service.  See 66 Fed. Reg. 18,198 (Apr. 6, 2001).  The 
new regulation provides, in pertinent part, "For claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  38 C.F.R. § 
3.300(a).  Service connection, however, is not precluded 
where the disability or death resulted from a disease or 
injury that is "otherwise shown to have been incurred or 
aggravated during service."  38 C.F.R. § 3.300(b)(1).  For 
purposes of the regulation, "otherwise shown" means that 
the disability or death can be service connected on some 
basis other than the veteran's use of tobacco products during 
service.  Id.

IV.  Legal Analysis

At the outset, the Board notes the appellant has not argued 
that the veteran incurred lung carcinoma during military 
service, or that he incurred carcinoma to a compensable 
degree within one year after service separation.  Rather, it 
is the appellant's contention that the veteran began smoking 
tobacco and became dependent upon nicotine during service, 
and that this nicotine dependence resulted in his smoking 
cigarettes for many years after service, resulting in lung 
carcinoma and, eventually, metastatic cancer to the brain.  

As set forth above, the evidence of record reflects that the 
veteran died in March 1997 of metastatic cancer to the brain 
as a consequence of small cell carcinoma of the lung.  There 
are no clinical records or diagnoses associated with the 
veteran's claims folder to suggest that his lung carcinoma 
was incurred during his periods of service or within an 
applicable presumptive period.  On the contrary, the record 
reveals that the veteran was first diagnosed with lung 
carcinoma in 1994, more than 46 years after leaving active 
service.  There are no clinical data of record to support an 
earlier diagnosis.

As noted above, the service medical records do not document 
the onset of cigarette smoking.  However, post-service 
medical records dated in 1953 reflect smoking of one-half to 
one pack of cigarettes a day.  The record does indicate, 
through statements by the veteran's widow and his treating 
physicians, that the veteran began smoking while in military 
service and continued to do so for many years after his 
separation from service.  The record also establishes that 
the veteran continued to use tobacco products, even after he 
had been diagnosed with heart disease.  He tried to stop 
smoking in 1981 because of heart disease, but was unable to 
stop smoking until 1989.  Several post-service treating 
physicians have stated that the veteran began smoking during 
active service and that this smoking continued until 1989, 
and resulted in small cell carcinoma of the lung.

The Board recognizes that Congress has barred claims based 
upon disability or death resulting from the use of tobacco 
products, but that legislation, and its implementing 
regulation, do not apply to the present case, since the 
appellant filed her claim for death benefits before 
June 1998.  We also acknowledge that the record in this case 
does not unequivocally support the appellant's contention 
that the veteran commenced smoking in service, and continued 
smoking until his serious health conditions arose in the late 
1980's.  However, the Board has no reason to doubt the 
accounts to that effect provided by the appellant, and by the 
late veteran's physicians, particularly because it is 
reasonable to assume the veteran would have given a truthful 
history at a time when he was being seen by professionals for 
health problems which are known to be related to tobacco use.

In view of the foregoing discussion, and with consideration 
of the benefit-of-the-doubt/reasonable-doubt doctrine, the 
Board will exercise our discretion to conclude that the 
evidence is in approximate balance as to whether the 
veteran's smoking in service contributed substantially or 
materially to the disease processes which caused his death.  
Given that the fatal lung cancer was secondary to the 
service-incurred smoking habit, the Board finds that a grant 
of service connection for the cause of the veteran's death is 
warranted.  Therefore, we may grant the claim.

The Board emphasizes that this grant of benefits is based 
upon reasonable doubt, and does not reflect error on the part 
of the RO in its thorough development and adjudication of the 
matter.

In addition to her claim for service connection for the cause 
of the veteran's death, the appellant has appealed the RO's 
determination that DIC benefits pursuant to 38 U.S.C.A. § 
1318 are not payable because at the time of his death the 
veteran had not been in receipt of compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding his death.  Entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is, however, awarded "in the 
same manner as if the cause of the veteran's death were 
service connected."  As discussed above, service connection 
for the cause of the veteran's death is warranted.  No 
further benefit could accrue to the appellant if the veteran 
were found to have been entitled to compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding his death.  See Mintz v. Brown, 6 Vet. 
App. 277 (1994) (Board does not have jurisdiction to review a 
case if no benefit would accrue to the claimant).  The issue 
of the appellant's entitlement to DIC benefits in accordance 
with the provisions of 38 U.S.C.A. § 1318 must, therefore, be 
dismissed as moot.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The appeal as to the issue of entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318 is 
moot, and is therefore dismissed.




_______________________________
	ANDREW MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



